Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-30 received on 4/14/2021 have been examined, of which claims 1, 13, 24 and 29 are independent.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “812” has been used to designate both step “select sidelink resources for transmission” and “adjust sidelink candidate resources” in fig 18. The corresponding specification para 89 describes “After selecting the one or more sidelink resources at 812, the UE may adjust the one or more sidelink candidate resources for the sidelink transmission based on the resource reevaluation for the second slot, e.g., as illustrated at 816”. However, in Para 90, further describes step 816 for storing limitation. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: As described above with respect to drawing objection, the examiner requests to amend the specification Para 89 for the correction consistent with the steps in fig. 8.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 6-14, 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee at al. (US 20200280961) in view of Oppo (R1-2000493: Discussion on remaining open issue for mode 2; IDS 10/19/2021, NPL #2)

 Regarding claim 1, Lee teaches a method of wireless communication (method for transmitting V2X message, fig 39-41), comprising: 
performing a full reference signal receive power (RSRP) sweep for a first slot to determine a first resource exclusion RSRP threshold (fig 39-41, Para 492-494: UE performs candidate resource exclusion operation based on PSSCH-RSRP threshold value within a selection window (step, S3900), the UE determines whether the ratio (/number) of remaining candidate resources is smaller than a configured threshold value in the selection window (step, S3910), in the case that the ratio (/number) is smaller than the threshold value, the UE performs the candidate resource exclusion operation based on increase of the PSSCH-RSRP threshold value or the increased PSSCH-RSRP threshold value (step, S3920); it is noted that the “full RSRP sweep” has been interpreted in view of specification para 30 as starting with initial threshold and adjusting until the threshold percentage of total resources are included in candidate set); and 
performing a resource reevaluation for a second slot based on the first resource exclusion RSRP threshold from the first slot (para 497-498: the candidate resources remained in the selection window are resources of which interference is low, and among the resources, a resource for V2X message transmission is selected, the UE transmits the V2X message by using the resource selected from the remaining candidates in the selection window (step, S3930)).

Lee teaches the UE performs candidate resource exclusion operation based on PSSCH-RSRP threshold value within a selection window and adjusts the threshold value based on the remaining candidate resources. The reference teaches that the resources are reevaluated in the selection window based on increase of RSRP threshold. Thus, the resources are reevaluated in the selection window based on the first or initial RSRP threshold value. However, the reference does not specify different time for resource reevaluation. Oppo is directed to enhancements of resource (re)selection/exclusion and re-evaluation in section 2.2-2.4. 

Oppo further teaches performing a resource reevaluation for a second slot based on the first resource exclusion RSRP threshold from the first slot (section 2.4, proposal 17 and para above: Tx UE should exclude resources in slots that overlap with other selected resources, when the UE needs to re-select resources from the previous iteration; section 2.2 describes the SL-RSRP threshold adjustment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine PSSCH-RSRP threshold adjustment as taught by Lee with re-evaluation of resources in slots from previous iteration as taught by Oppo for the benefit of avoiding overlapping transmission occur in one slot as taught by Oppo in section 2.4.

Regarding claim 13, Lee teaches an apparatus for wireless communication (method for transmitting V2X message, fig 39-41; wireless device 2220 fig 43), comprising: 
a memory (memory 2222, fig 43); and 
at least one processor coupled to the memory (processor 2221, fig 43, para 549), the memory and the at least one processor being configured (para 549) to: 
perform a full reference signal receive power (RSRP) sweep for a first slot to determine a first resource exclusion RSRP threshold (fig 39-41, Para 492-494: UE performs candidate resource exclusion operation based on PSSCH-RSRP threshold value within a selection window (step, S3900), the UE determines whether the ratio (/number) of remaining candidate resources is smaller than a configured threshold value in the selection window (step, S3910), in the case that the ratio (/number) is smaller than the threshold value, the UE performs the candidate resource exclusion operation based on increase of the PSSCH-RSRP threshold value or the increased PSSCH-RSRP threshold value (step, S3920); it is noted that the “full RSRP sweep” has been interpreted in view of specification para 30 as starting with initial threshold and adjusting until the threshold percentage of total resources are included in candidate set); and 
perform a resource reevaluation for a second slot based on the first resource exclusion RSRP threshold from the first slot (para 497-498: the candidate resources remained in the selection window are resources of which interference is low, and among the resources, a resource for V2X message transmission is selected, the UE transmits the V2X message by using the resource selected from the remaining candidates in the selection window (step, S3930)).

Lee teaches the UE performs candidate resource exclusion operation based on PSSCH-RSRP threshold value within a selection window and adjusts the threshold value based on the remaining candidate resources. The reference teaches that the resources are reevaluated in the selection window based on increase of RSRP threshold. Thus, the resources are reevaluated in the selection window based on the first or initial RSRP threshold value. However, the reference does not specify different time for resource reevaluation. Oppo is directed to enhancements of resource (re)selection/exclusion and re-evaluation in section 2.2-2.4. 

Oppo further teaches to perform a resource reevaluation for a second slot based on the first resource exclusion RSRP threshold from the first slot (section 2.4, proposal 17 and para above: Tx UE should exclude resources in slots that overlap with other selected resources, when the UE needs to re-select resources from the previous iteration; section 2.2 describes the SL-RSRP threshold adjustment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine PSSCH-RSRP threshold adjustment as taught by Lee with re-evaluation of resources in slots from previous iteration as taught by Oppo for the benefit of avoiding overlapping transmission occur in one slot as taught by Oppo in section 2.4.
	
Regarding claim 24, Lee teaches a method of wireless communication (method for transmitting V2X message, fig 39-41), comprising: 
performing a full reference signal receive power (RSRP) sweep for a first slot to determine a first resource exclusion RSRP threshold (fig 39-41, Para 492-494: UE performs candidate resource exclusion operation based on PSSCH-RSRP threshold value within a selection window (step, S3900), the UE determines whether the ratio (/number) of remaining candidate resources is smaller than a configured threshold value in the selection window (step, S3910), in the case that the ratio (/number) is smaller than the threshold value, the UE performs the candidate resource exclusion operation based on increase of the PSSCH-RSRP threshold value or the increased PSSCH-RSRP threshold value (step, S3920); it is noted that the “full RSRP sweep” has been interpreted in view of specification para 30 as starting with initial threshold and adjusting until the threshold percentage of total resources are included in candidate set); 
performing the full RSRP sweep for a second slot that is a number of slots following the first slot to determine a second resource exclusion RSRP threshold (fig 39-41, Para 492-494: UE performs candidate resource exclusion operation based on PSSCH-RSRP threshold value within a selection window (step, S3900), the UE determines whether the ratio (/number) of remaining candidate resources is smaller than a configured threshold value in the selection window (step, S3910), in the case that the ratio (/number) is smaller than the threshold value, the UE performs the candidate resource exclusion operation based on increase of the PSSCH-RSRP threshold value or the increased PSSCH-RSRP threshold value (step, S3920); fig 39 is performed for each selection window; Para 332: a UE may determine a set of subframes which are ended before DFN boundary and repeat resource reservation in the same resource reservation interval, if more resources are required); and 
performing a resource reevaluation for each slot between the first slot and the second slot based on the first resource exclusion RSRP threshold determined for the first slot (para 497-498: the candidate resources remained in the selection window are resources of which interference is low, and among the resources, a resource for V2X message transmission is selected, the UE transmits the V2X message by using the resource selected from the remaining candidates in the selection window (step, S3930); steps 1-9 in table 2; method of fig 39).
Lee teaches the UE performs candidate resource exclusion operation based on PSSCH-RSRP threshold value within a selection window and adjusts the threshold value based on the remaining candidate resources. The reference teaches that the resources are reevaluated in the selection window based on increase of RSRP threshold. Thus, the resources are reevaluated in the selection window based on the first or initial RSRP threshold value. However, the reference does not specify different time for resource reevaluation. Oppo is directed to enhancements of resource (re)selection/exclusion and re-evaluation in section 2.2-2.4. 

Oppo further teaches to performing a resource reevaluation for each slot between the first slot and the second slot based on the first resource exclusion RSRP threshold determined for the first slot (section 2.4, proposal 17 and para above: Tx UE should exclude resources in slots that overlap with other selected resources, when the UE needs to re-select resources from the previous iteration; section 2.2 describes the SL-RSRP threshold adjustment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine PSSCH-RSRP threshold adjustment as taught by Lee with re-evaluation of resources in slots from previous iteration as taught by Oppo for the benefit of avoiding overlapping transmission occur in one slot as taught by Oppo in section 2.4.

Regarding claim 29, Lee teaches an apparatus for wireless communication (method for transmitting V2X message, fig 39-41; wireless device 2220 fig 43), comprising: 
a memory (memory 2222, fig 43); and 
at least one processor coupled to the memory (processor 2221, fig 43, para 549), the memory and the at least one processor configured (para 549) to: 
perform a full reference signal receive power (RSRP) sweep for a first slot to determine a first resource exclusion RSRP threshold (fig 39-41, Para 492-494: UE performs candidate resource exclusion operation based on PSSCH-RSRP threshold value within a selection window (step, S3900), the UE determines whether the ratio (/number) of remaining candidate resources is smaller than a configured threshold value in the selection window (step, S3910), in the case that the ratio (/number) is smaller than the threshold value, the UE performs the candidate resource exclusion operation based on increase of the PSSCH-RSRP threshold value or the increased PSSCH-RSRP threshold value (step, S3920); it is noted that the “full RSRP sweep” has been interpreted in view of specification para 30 as starting with initial threshold and adjusting until the threshold percentage of total resources are included in candidate set); 
perform the full RSRP sweep for a second slot that is a number of slots following the first slot to determine a second resource exclusion RSRP threshold (fig 39-41, Para 492-494: UE performs candidate resource exclusion operation based on PSSCH-RSRP threshold value within a selection window (step, S3900), the UE determines whether the ratio (/number) of remaining candidate resources is smaller than a configured threshold value in the selection window (step, S3910), in the case that the ratio (/number) is smaller than the threshold value, the UE performs the candidate resource exclusion operation based on increase of the PSSCH-RSRP threshold value or the increased PSSCH-RSRP threshold value (step, S3920); fig 39 is performed for each selection window; Para 332: a UE may determine a set of subframes which are ended before DFN boundary and repeat resource reservation in the same resource reservation interval, if more resources are required); and 
perform a resource reevaluation for each slot between the first slot and the second slot based on the first resource exclusion RSRP threshold determined for the first slot (para 497-498: the candidate resources remained in the selection window are resources of which interference is low, and among the resources, a resource for V2X message transmission is selected, the UE transmits the V2X message by using the resource selected from the remaining candidates in the selection window (step, S3930); steps 1-9 in table 2; method of fig 39).

Lee teaches the UE performs candidate resource exclusion operation based on PSSCH-RSRP threshold value within a selection window and adjusts the threshold value based on the remaining candidate resources. The reference teaches that the resources are reevaluated in the selection window based on increase of RSRP threshold. Thus, the resources are reevaluated in the selection window based on the first or initial RSRP threshold value. However, the reference does not specify different time for resource reevaluation. Oppo is directed to enhancements of resource (re)selection/exclusion and re-evaluation in section 2.2-2.4. 

Oppo further teaches to performing a resource reevaluation for each slot between the first slot and the second slot based on the first resource exclusion RSRP threshold determined for the first slot (section 2.4, proposal 17 and para above: Tx UE should exclude resources in slots that overlap with other selected resources, when the UE needs to re-select resources from the previous iteration; section 2.2 describes the SL-RSRP threshold adjustment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine PSSCH-RSRP threshold adjustment as taught by Lee with re-evaluation of resources in slots from previous iteration as taught by Oppo for the benefit of avoiding overlapping transmission occur in one slot as taught by Oppo in section 2.4.

 Regarding claim 2 and 14, Lee further teaches  
selecting one or more sidelink candidate resources for a sidelink transmission based on the full RSRP sweep for the first slot (Para 498: the UE transmits the V2X message by using the resource selected from the remaining candidates in the selection window (step, S3930)); and 
adjusting the one or more sidelink candidate resources for the sidelink transmission based on the resource reevaluation for the second slot (Para 494-497 describe adjusting the sidelink candidate resources based on reevaluation of resources in the selection window).

Further, Oppo also teaches adjusting the one or more sidelink candidate resources for the sidelink transmission based on the resource reevaluation for the second slot (section 2.4, proposal 17 and para above: Tx UE should exclude resources in slots that overlap with other selected resources, when the UE needs to re-select resources from the previous iteration; section 2.2 describes the SL-RSRP threshold adjustment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine PSSCH-RSRP threshold adjustment as taught by Lee with re-evaluation of resources in slots from previous iteration as taught by Oppo for the benefit of avoiding overlapping transmission occur in one slot as taught by Oppo in section 2.4.

Regarding claim 6 and 17, Lee further teaches using a defined RSRP or a configured RSRP as an initial resource exclusion RSRP threshold to determine the first resource exclusion RSRP threshold (Para 492: the UE may exclude the resource of which PSSCH-RSRP value is greater than a preconfigured (/signaled) threshold value from the selection window; fig 39).

 Regarding claim 7, Lee further teaches performing a first resource evaluation for the first slot, wherein the full RSRP sweep is performed for the first resource evaluation for the first slot (fig 39, Para 491-498 teach candidate resource set selection within selection window based on initial and adjusted PSSCH-RSRP threshold and ratio of remaining resources).

 Regarding claim 8 and 19, Lee further teaches
receiving a configuration indicating to use a resource exclusion RSRP threshold from a prior slot to perform the resource reevaluation (table 2, step 3, the parameter Th.sub.a, b may be set to the value indicated by the i-th SL- ThresPSSCH-RSRP field in SL-ThresPSSCH-RSRP-List-r14), wherein the configuration further includes one or more of: 
a candidate resource free threshold for the resource reevaluation (Para 165: the UE may perform the process of excluding resources again after all the threshold values are increased (e.g., by 3 dB), and this process may be performed until the number of remaining resource within the selection window becomes greater than 20% of the total resources. The total resources within the selection window means available candidate resources, which the UE needs to consider), 
an initial resource exclusion RSRP (Para 162: The threshold value may be given in a range between [−128 dBm] and [0 dBm] with the granularity of [2 dBm]. Total 64 threshold values may be preconfigured), or 
a step size for resource exclusion RSRP increments or decrements (Para 489: a preconfigured (/signaled) offset value (e.g., 3 dB) based PSSCH-RSRP threshold value increase).

 Regarding claim 9 and 20, Lee further teaches performing the full RSRP sweep for a third slot using a defined RSRP or a configured RSRP as an initial resource exclusion RSRP threshold (fig 39-41, Para 492-494: UE performs candidate resource exclusion operation based on PSSCH-RSRP threshold value within a selection window (step, S3900), the UE determines whether the ratio (/number) of remaining candidate resources is smaller than a configured threshold value in the selection window (step, S3910), in the case that the ratio (/number) is smaller than the threshold value, the UE performs the candidate resource exclusion operation based on increase of the PSSCH-RSRP threshold value or the increased PSSCH-RSRP threshold value (step, S3920); it is noted that the “full RSRP sweep” has been interpreted in view of specification para 30 as starting with initial threshold and adjusting until the threshold percentage of total resources are included in candidate set), the third slot being a number of slots following the first slot (fig 39 is performed for each selection window; Para 332: a UE may determine a set of subframes which are ended before DFN boundary and repeat resource reservation in the same resource reservation interval, if more resources are required).

 Regarding claim 10 and 21, Lee further teaches 
receiving a configuration indicating to use a prior resource exclusion RSRP threshold from a prior slot to perform the resource reevaluation (table 2, step 3, the parameter Th.sub.a, b may be set to the value indicated by the i-th SL- ThresPSSCH-RSRP field in SL-ThresPSSCH-RSRP-List-r14) for slots between the first slot and the third slot and to perform the full RSRP sweep using the defined RSRP or the configured RSRP as the initial resource exclusion RSRP threshold after the number of slots (as shown in fig 29, 6, 7, the selection window includes multiple subframes for the RSRP sweep to be performed and implemented; further table 2 also indicates the candidate set for the RSRP exclusion is initialized as union of candidate signal subframes resources), wherein the configuration further includes one or more of: 
the number of slots between the first slot and the third slot when the full RSRP sweep is performed (table 2 also indicates the candidate set for the RSRP exclusion is initialized as union of candidate signal subframes resources; fig 29, 6, 7), 
a resource free threshold for the resource reevaluation, an initial resource exclusion RSRP (Para 165: the UE may perform the process of excluding resources again after all the threshold values are increased (e.g., by 3 dB), and this process may be performed until the number of remaining resource within the selection window becomes greater than 20% of the total resources. The total resources within the selection window means available candidate resources, which the UE needs to consider), or 
a step size for resource exclusion RSRP increments or decrements (Para 489: a preconfigured (/signaled) offset value (e.g., 3 dB) based PSSCH-RSRP threshold value increase).

 Regarding claim 11 and 22, Lee further teaches determining, autonomously, the number of slots between the first slot and the third slot when the full RSRP sweep is performed (table 2, steps 4 to 6 and if the number of candidate subframe set is smaller than 0.2 of defined threshold, the step 4 is repeated with increased RSRP threshold, thus, the process of determining number of slots is considered autonomous).

 Regarding claim 12 and 23, Lee further teaches performing the resource reevaluation for each slot between the first slot and the third slot based on a prior resource exclusion RSRP threshold from a prior slot (steps 1-9 in table 2; method of fig 39).

 Regarding claim 18, Lee further teaches to perform a first resource evaluation for the first slot based on the full RSRP sweep (fig 39, Para 491-498 teach candidate resource set selection within selection window based on initial and adjusted PSSCH-RSRP threshold and ratio of remaining resources).

 Regarding claim 25 and 30, Lee further teaches wherein performing the resource reevaluation for each slot between the first slot and the second slot (steps 1-9 in table 2; method of fig 39) includes determining an updated resource exclusion RSRP threshold using the first resource exclusion RSRP threshold as an initial resource exclusion RSRP threshold (fig 39 describes that the initial threshold is used to perform the resource exclusion and based on remaining number of resources compared to threshold number, the RSRP threshold is updated).

 Regarding claim 26, Lee further teaches using a defined RSRP or a configured RSRP as an initial resource exclusion RSRP threshold to determine the first resource exclusion RSRP threshold (table 2, step 3, the parameter Th.sub.a, b may be set to the value indicated by the i-th SL- ThresPSSCH-RSRP field in SL-ThresPSSCH-RSRP-List-r14; Para 492: the UE may exclude the resource of which PSSCH-RSRP value is greater than a preconfigured (/signaled) threshold value from the selection window).

 Regarding claim 27, Lee further teaches performing a first resource evaluation for the first slot, wherein the full RSRP sweep is performed for the first resource evaluation for the first slot (fig 39, Para 491-498 teach candidate resource set selection within selection window based on initial and adjusted PSSCH-RSRP threshold and ratio of remaining resources).

 Regarding claim 28, Lee further teaches 
receiving a configuration indicating to perform the full RSRP sweep using a defined RSRP or a configured RSRP as an initial resource exclusion RSRP threshold after the number of slots (table 2, step 3, the parameter Th.sub.a, b may be set to the value indicated by the i-th SL- ThresPSSCH-RSRP field in SL-ThresPSSCH-RSRP-List-r14; as shown in fig 29, 6, 7, the selection window includes multiple subframes for the RSRP sweep to be performed and implemented; further table 2 also indicates the candidate set for the RSRP exclusion is initialized as union of candidate signal subframes resources) and to use the first resource exclusion RSRP threshold for the slots between the first slot and the second slot (fig 39-41, Para 492-494: UE performs candidate resource exclusion operation based on PSSCH-RSRP threshold value within a selection window (step, S3900), the UE determines whether the ratio (/number) of remaining candidate resources is smaller than a configured threshold value in the selection window (step, S3910), in the case that the ratio (/number) is smaller than the threshold value, the UE performs the candidate resource exclusion operation based on increase of the PSSCH-RSRP threshold value or the increased PSSCH-RSRP threshold value (step, S3920)), wherein the configuration further includes one or more of: 
the number of slots between the first slot and the second slot when the full RSRP sweep is performed (table 2 also indicates the candidate set for the RSRP exclusion is initialized as union of candidate signal subframes resources; fig 29, 6, 7), 
a resource free threshold for the resource reevaluation, an initial resource exclusion RSRP  (Para 165: the UE may perform the process of excluding resources again after all the threshold values are increased (e.g., by 3 dB), and this process may be performed until the number of remaining resource within the selection window becomes greater than 20% of the total resources. The total resources within the selection window means available candidate resources, which the UE needs to consider), or 
a step size for resource exclusion RSRP increments or decrements (Para 489: a preconfigured (/signaled) offset value (e.g., 3 dB) based PSSCH-RSRP threshold value increase).


Claims 3-5, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee at al. (US 20200280961) in view of Oppo (R1-2000493: Discussion on remaining open issue for mode 2; IDS 10/19/2021, NPL #2) in further view of He et al. (US 20220377748)
 
 Regarding claim 3, Lee in view of Oppo teaches the limitations of the parent claim. 

Lee further teaches determining a second resource exclusion RSRP threshold, as a part of performing the resource reevaluation for the second slot (Para 494: the UE performs the candidate resource exclusion operation based on increase of the PSSCH-RSRP threshold value or the increased PSSCH-RSRP threshold value (step, S3920)). 

Lee in view of Oppo does not teach storing of the exclusion RSRP threshold. He is directed to resource re-selection for sidelink transmission including candidate resource selection based on exclusion RSRP threshold (fig 6-7)

He further teaches storing the second resource exclusion RSRP threshold for use in a following slot (para 73: the resource exclusion RSRP threshold TEX is predefined and stored within the Tx UE 104 (e.g., in a memory circuit associated therewith)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine PSSCH-RSRP threshold adjustment and re-evaluation of resources in slots from previous iteration as taught by Lee and Oppo with storing the exclusion RSRP threshold as taught by He for the benefit of efficiently selecting candidate resource set as taught by He in Para 73.

 Regarding claim 4, Lee further teaches using the first resource exclusion RSRP threshold as an initial resource exclusion RSRP threshold to perform the resource reevaluation for the second slot (fig 39 describes reevaluation of candidate resources based on initial PSSCH-RSRP threshold value, Para 491: UE performs candidate resource exclusion operation based on PSSCH-RSRP threshold value within a selection window (step, S3900)).

 Regarding claim 5 and 16, Lee further teaches incrementing or decrementing an initial resource exclusion RSRP threshold to determine configured resource free criteria (Para 494: the UE performs the candidate resource exclusion operation based on increase of the PSSCH-RSRP threshold value or the increased PSSCH-RSRP threshold value (step, S3920); Para 497: the candidate resources remained in the selection window are resources of which interference is low, and among the resources, a resource for V2X message transmission is selected). 

He further teaches storing an updated resource exclusion RSRP threshold for a third slot (para 73: the resource exclusion RSRP threshold TEX is predefined and stored within the Tx UE 104 (e.g., in a memory circuit associated therewith)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine PSSCH-RSRP threshold adjustment and re-evaluation of resources in slots from previous iteration as taught by Lee and Oppo with storing the exclusion RSRP threshold as taught by He for the benefit of efficiently selecting candidate resource set as taught by He in Para 73.

Regarding claim 15, Lee in view of Oppo teaches the limitations of the parent claim. 

Lee further teaches determine a second resource exclusion RSRP threshold (Para 494: the UE performs the candidate resource exclusion operation based on increase of the PSSCH-RSRP threshold value or the increased PSSCH-RSRP threshold value (step, S3920)); use the first resource exclusion RSRP threshold as an initial resource exclusion RSRP threshold for the resource reevaluation for the second slot (fig 39 describes reevaluation of candidate resources based on initial PSSCH-RSRP threshold value, Para 491: UE performs candidate resource exclusion operation based on PSSCH-RSRP threshold value within a selection window (step, S3900)).

Lee in view of Oppo does not teach storing of the exclusion RSRP threshold. He is directed to resource re-selection for sidelink transmission including candidate resource selection based on exclusion RSRP threshold (fig 6-7)

He further teaches store the second resource exclusion RSRP threshold for use in a following slot (para 73: the resource exclusion RSRP threshold TEX is predefined and stored within the Tx UE 104 (e.g., in a memory circuit associated therewith)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine PSSCH-RSRP threshold adjustment and re-evaluation of resources in slots from previous iteration as taught by Lee and Oppo with storing the exclusion RSRP threshold as taught by He for the benefit of efficiently selecting candidate resource set as taught by He in Para 73.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12/13/2022